Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on June 17, 2021 has been entered. 
In view of the amendment to the specification, the amendment(s) to paragraph(s) [0047] has been entered. 
In view of the amendment(s) to paragraph(s) [0047], the objections to paragraphs [0047] of the specification have been withdrawn. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 2, 8, 9, 11, 12, 17, 18, and 20 have been acknowledged and entered.  
In view of the amendment to claim(s) 2, the objection to claim(s) 2 is withdrawn.
In view of the amendment to claim(s) 1, 2, 8, 9, 11, 12, 17, 18, and 20, the rejection of claims 1-20 under 35 U.S.C. §103 is withdrawn.
In light of the amended claims, new grounds for rejection under 35 U.S.C. §103 are provided in the response below. 

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §103, see pages 12-17 of the Response to Non-Final Office Action dated March 30, 2021, which was received on June 17, 2021 (hereinafter Response and Office Action, respectively), have been fully considered.
With respect to the rejection(s) of claim(s) 1, 3, 7, 11, 13, 16, and 20 under 35 U.S.C. §103 in light of Vangala (U.S. Pat. App. Pub. No. 2018/0122371, hereinafter Vangala) in view of Non-Huang), Applicant’s arguments regarding the amended claims is persuasive. As such, the rejection of claims 1-20 under 35 U.S.C. §103 is withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in light of Vangala in view of Agrawal (U.S. Pat. App. Pub. No. 2020/0244380, hereinafter Agrawal), Huang, Ben-Dor (U.S. Pat. App. Pub. No. 2019/0279615, hereinafter Ben-Dor), and Carr (U.S. Pat. App. Pub. No. 2018/0060028, hereinafter Carr).
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-8, 11, 13, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangala in view of Agrawal, Huang, Ben-Dor, and Carr.

Regarding claim 1, Vangala discloses at a computing device, a method for providing voice-based assistance during a presentation, the method comprising (The method described with reference to the systems of the intelligent assistant 130 (computing device) and the “client device 110 is running an instance of presentation software 115, which communicates with [the intelligent assistant 130 through] an assistant server 120”; Vangala, ¶ [0019]); receiving content of a slide deck (“intelligent assistant 130 is operable to retrieve…”(the method includes receiving) “various presentations for self-critique or playback to other persons,” where presentations can include presentation documents such as “pages, paragraphs, slides, [and] spreadsheets.”; Vangala, ¶ [0025]); processing the content of the slide deck (the method includes collecting “contextual data” (contextual knowledge) based on “terms and entities (content) identified in the presentation (slide deck),” thus processing the content of the slide deck.; Vangala, ¶ [0029]); [gathering contextual knowledge]... based on the content of the slide deck (the method includes “enabl[ing] the intelligent assistant 130 to classify and cluster content in the presentation.” The method further “cluster[s] and classif[ies] content in the presentation,” based on “textual content of a presentation document” and the “contextual data in the presentation.” The clustered and classified content (contextual knowledge) is used to interface with a graph database (e.g., KNOWLEDGE GRAPH).; Vangala, ¶¶ [0030], [0031], [0050]); receiving a voice input from a presenter (The method includes receiving “audio data of the user's speech,” where the user's speech comes from a user (presenter).; Vangala, ¶ [0032]); using the contextual knowledge graph, analyzing the voice input to determine an action to be performed by a presentation program during the presentation (Though not expressly described as a contextual knowledge graph, the method further includes using “records received from the reference database” (which were retrieved based on the contextual knowledge by the intelligent assistant 130) in conjunction with  “audio data of the user's speech” to “analyze speech patterns of the current audio data against speech patterns in historic data stored in the personal Vangala, ¶¶ [0031], [0032]); translating the action into one or more commands executable by the presentation program to perform the action (The method further translates the action of “analysis of the user's current presentation style” using a “feedback aggregator 270, which enables the intelligent assistant 130 to receive the outputs from the other modules and provide a meaningful abstraction and a schema for any textual feedback (one or more commands) that the presentation software 115 can receive and implement for the user (executable by the presentation program to perform the action)”; Vangala, ¶ [0033]); and sending, to a client device executing the presentation program, the one or more commands (the method includes “an alert or status message is generated (by the intelligent assistant 130 through the feedback aggregator 270) for display on a presenter view (not the audience view) of the presentation software 115 when the speech analysis framework 260 has determined that the presenter is talking too fast/slow/loud/quiet,” where the “alert or status message” (the one or more commands) are sent by the intelligent assistant 130 to the “presentation software 115… [which] receive[s] and implement[s],” the commands on the client device “for the user”; Vangala, ¶ [0033]). However, Vangala fails to expressly recite populating a contextual knowledge graph [from the contextual knowledge]; receiving speech information comprising audience speech spoken by an audience member during the presentation; the audience speech indicating an identity of the audience member; populating the contextual knowledge graph with the identity of the audience member; the voice input comprising the identity of the audience member and an instruction to navigate to a slide of the slide deck that is associated with the identity of the audience member, and wherein the one or more commands are executable to navigate to the slide. 
Agrawal teaches systems and methods of “improving the speaker's awareness of the audience during the presentation.” (Agrawal, ¶¶ [0001]). Regarding claim 1, Agrawal teaches receiving speech information comprising audience speech spoken by an audience member during the presentation (“Real-time audience reactions and behaviors can be collected by different types of sensors such as audio sensors, video sensors, and by real/virtual buttons where members 250 of the audience 220 push or select a button to make the presenter 210 aware of particular information. For example, one or more of the sensors 240 may be a microphone capable of detecting audio such as background noise, audience members' voices, movement sounds, languages spoken, coverage of the speaker's voice, and speaker's speech rate.”; Agrawal, ¶¶ [0028]); ...[determining] an identity of the audience member (The system includes “detecting and recording images of the members of the audience. The images can be used with a facial identification or recognition application stored on the computing system 100 or accessible via the computing system 100” thus identifying audience members.; Agrawal, ¶¶ [0029]); and populating [a dataset] with the identity of the audience member (“The audience profile 330 is made up of one or more profiles of the members of the audience”; Agrawal, ¶¶ [0033]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala to incorporate the teachings of Agrawal to include receiving speech information comprising audience speech spoken by an audience member during the presentation; ...[determining] an identity of the audience member; and populating [a dataset] with the identity of the audience member. The systems and methods described here can provide “improved real-time feedback to the speaker about the audience during the presentation so that the speaker can connect better with the audience,” as recognized by Agrawal. (Agrawal, ¶¶ [0002]).  However, Vangala and Agrawal fail to expressly recite populating a contextual knowledge graph [from the contextual knowledge]; the audience speech indicating an identity of the audience member; populating the contextual knowledge graph with the identity of the audience member; the voice input comprising the identity of the audience member and an instruction to navigate to a slide of the slide deck that is associated with the identity of the audience member, and wherein the one or more commands are executable to navigate to the slide.
Huang teaches “generic contextual knowledge operation infrastructure” for use in multimedia e-Learning. (Huang, pg. 258, rt column, top of ¶2).  Regarding claim 1, Huang teaches populating a contextual knowledge graph [from the contextual knowledge] (Discloses the formation of a contextual knowledge representation (graph) based on “knowledge objects… intuitive descriptions… abstract descriptions… [and] scenario description” (the contextual knowledge) which are abstracted from “resources includ[ing] several slides with annotations, figures, and some multimedia animation” (the presentation); Huang, pg. 260, rt column, top of ¶ 2), and populating the contextual knowledge graph with the identity of the audience member (Discloses the formation of a contextual knowledge representation (graph) based on “knowledge objects… intuitive descriptions… abstract descriptions… [and] scenario description” and controlled access for learner's operation as a knowledge object classification, As learner controlled access includes identification of a learner {identity of an audience member} and said identification is a knowledge object in the contextual knowledge representation {populating the contextual knowledge graph}; Huang, pg. 260, rt column, top of ¶ 2; Table 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala as modified by the systems and methods for speaker awareness of Agrawal, to incorporate the teachings of Huang to include populating a contextual knowledge graph [from contextual knowledge] and populating the contextual knowledge graph with the identity of the audience member. As recognized by Huang, the contextual knowledge management framework described here can help improve traditional e-Learning “from an individual multimedia information object management level up to a semantic context-aware knowledge management level, and consequently support more intelligent e-Leaming.” (Huang, pg. 258, rt column, middle of ¶1).  However, Vangala, Agrawal, and Huang fail to expressly recite the audience speech indicating an identity of the audience member; the voice input comprising the identity of the audience member and an instruction to navigate to a slide of the slide deck that is associated with the 
Ben-Dor teaches systems and methods for “assisting with execution of commands by digital assistants in group device environments.” (Ben-Dor, ¶¶ [0016]). Regarding claim 1, Ben-Dor teaches the audience speech indicating an identity of the audience member (“In some examples related to voice commands, processing the command may comprise performing voice analysis and/or linguistic analysis (e.g., applying one or more language models) on the command, and identifying based on that analysis, the user that issued the command. In identifying the user that issued the command {either an audience member or a presenter}, the digital assistant service may perform a match analysis of the voice analysis and/or linguistic analysis to one or more voice and/or linguistic profiles associated with each user in the cluster that has a digital assistant ID registered with the digital assistant service.”; Ben-Dor, ¶¶ [0024]), the voice input comprising the identity of the audience member (“Processing of a verbal command by the digital assistant service may comprise identifying a command intent associated with the verbal command. The command intent may comprise a privacy intent (i.e., a sharing intent) associated with the command,” where the “privacy intent may comprise an indication of whether the member that issued a verbal command intends for the digital assistant service to respond to the command such that:...only a specific cluster member may view the response.” As restricting access to a specific cluster member {where “cluster members” is “users associated with the devices in a cluster,” thus audience member} necessarily requires identification of said cluster member and the decision to restrict is based on “a privacy intent associated with the command,” the verbal command comprises the identity of the audience member.; Ben-Dor, ¶¶ [0021], [0026]) and an instruction to… [present a document] that is associated with the identity of the audience member (“Processing of a verbal command by the digital assistant service may comprise identifying a command intent associated with the verbal command. The command intent may comprise...an execution intent associated with the verbal command,” where the execution intent Ben-Dor, ¶¶ [0026], [0045], [0048]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala, as modified by the systems and methods for speaker awareness of Agrawal, and the contextual knowledge graphing elements of Huang, to incorporate the teachings of Ben-Dor to include the audience speech indicating an identity of the audience member, the voice input comprising the identity of the audience member and an instruction to… [present a document] that is associated with the identity of the audience member. The systems and methods described by Ben-Dor can “provide a better user experience, while also reducing time and processing costs associated with executing digital assistant commands and requests in group device environments.” (Ben-Dor, ¶¶ [0100]).  However, Vangala, Agrawal, Huang, and Ben-Dor fail to expressly recite an instruction to navigate to a slide of the slide deck…; and wherein the one or more commands are executable to navigate to the slide.
Carr teaches “methods and systems for controlling the navigation of a visual aid during a presentation.” (Carr, ¶¶ [0001]). Regarding claim 1, Carr teaches an instruction to navigate to a slide of the slide deck… (the instructions for presenting a slide deck can further include that “the presenter can configure the processing system to take specific navigational actions in the visual aid in response to detecting keywords spoken by the presenter,” where specific navigational actions can include “displaying one of the plurality of slides that has the highest correlation “between the speech of the individual and the content of each of a plurality of slides.”; Carr, ¶¶ [0013], [0021]); and wherein the one or more commands are executable to navigate to the slide (“during a presentation a processing system monitors the speech of an individual and automatically navigates through the visual aid based on an analysis of the speech… to the slide most relevant to the topic being discussed”; Carr, ¶¶ [0013]). 
Vangala, as modified by the systems and methods for speaker awareness of Agrawal, the contextual knowledge graphing elements of Huang, and the systems and methods for command execution assistance of Ben-Dor, to incorporate the teachings of Carr to include an instruction to navigate to a slide of the slide deck… and wherein the one or more commands are executable to navigate to the slide. Voice navigation of a presentation by the methods described here can avoid “disruption to the flow of the presentation and [wasted time] of the presenter and the other individuals in the meeting or class,” as recognized by Carr. (Carr, ¶¶ [0003]-[0004]).

Regarding claim 3, the rejection of claim 1 is incorporated. Vangala further discloses wherein receiving the content of the slide deck comprises receiving one or more of text data and image data (The presentation data can include “an image in the presentation …” as well as “ the textual content of a presentation document” thus the content of the presentation data (slide deck), as received by the method, can include images (image data) and textual content (text data).; Vangala, ¶ [0030]).

Regarding claim 7, the rejection of claim 1 is incorporated. Vangala further discloses wherein the one or more commands are executable to add one or more notes or reminders to the slide deck during the presentation (“an intelligent assistant 130 records speech as text for insertion as notes into the presentation file during a practice run,” where the insertion of notes into the presentation file is the one or more commands which are executed to add one or more notes or reminders, and during a practice run is during the presentation; Vangala, ¶ [0035]).

Regarding claim 8, the rejection of claim 1 is incorporated. Vangala, Agrawal, Huang, Ben-Dor, and Carr disclose all of the elements of the current invention as stated above. However, Vangala, Agrawal, Huang, and Ben-Dor fail to expressly recite wherein the one or more commands are executable to navigate between slides in a non-linear order.
The relevance of Carr is disclosed above with reference to claim 1.  Regarding claim 8, Carr teaches wherein the one or more commands are executable to navigate between slides in a non-linear order (“the method 300 also includes monitoring the speech for the presence of one or more keywords… [where] the keywords may also relate to words that are associated with the content of each slide,” and where “method 300 includes displaying one of the plurality of slides that has the highest correlation.” Thus, given that keywords indicate correlation to “the content of each slide” and the method discloses displaying the slide with the highest correlation “between the speech of the individual and the content,” the method includes navigation between slides based on keywords. Said navigation based on keyword can be between any slide (limited only by content of the slide and the keyword), thus a nonlinear order; Carr , ¶¶ [0022], [0021]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala, as modified by the systems and methods for speaker awareness of Agrawal, the contextual knowledge graphing elements of Huang, and the systems and methods for command execution assistance of Ben-Dor, to incorporate the teachings of Carr to include wherein the one or more commands are executable to navigate between slides in a non-linear order. Voice navigation of a presentation by the methods described here can avoid “disruption to the flow of the presentation and [wasted time] of the presenter and the other individuals in the meeting or class,” as recognized by Carr. (Carr, ¶¶ [0003]-[0004]).


Regarding claim 11, Vangala discloses a computing device, comprising (the intelligent assistant 130 with reference to computing device 500 and client device 110 described with reference to mobile computing device 600; Vangala, ¶ [0019], [0020], [0059], [0064]): a logic subsystem comprising a processor (processing unit 502 and processor 660; Vangala, ¶¶ and a memory storing instructions executable by the logic subsystem to (“system memory 504… for storage of information, such as computer readable instructions, data structures, or program modules” and “one or more application programs 650 are loaded into the memory 662 and run on or in association with the operating system 664”; Vangala, ¶¶ [0062], [0066]): receive content of a slide deck (“intelligent assistant 130 is operable to retrieve…”(the instructions includes receiving) “various presentations for self-critique or playback to other persons,” where presentations can include presentation documents such as “pages, paragraphs, slides, [and] spreadsheets.”; Vangala, ¶ [0025]); process the content of the slide deck (the instructions include collecting “contextual data” (contextual knowledge) based on “terms and entities (content) identified in the presentation (slide deck),” thus processing the content of the slide deck.; Vangala, ¶ [0029]); [gather contextual knowledge]... based on the content of the slide deck (the instructions include “enabl[ing] the intelligent assistant 130 to classify and cluster content in the presentation.” The method further “cluster[s] and classif[ies] content in the presentation,” based on “textual content of a presentation document” and the “contextual data in the presentation.” The clustered and classified content (contextual knowledge) is used to interface with a graph database (e.g., KNOWLEDGE GRAPH).; Vangala, ¶¶ [0030], [0031], [0050]); receive a voice input from a presenter (The instructions include receiving “audio data of the user's speech,” where the user's speech comes from a user (presenter).; Vangala, ¶ [0032]); using the contextual knowledge graph, analyze the voice input to determine an action to be performed by a presentation program during the presentation (Though not expressly described as a contextual knowledge graph, the instructions further includes using “records received from the reference database” (which were retrieved based on the contextual knowledge by the intelligent assistant 130) in conjunction with  “audio data of the user's speech” to “analyze speech patterns of the current audio data against speech patterns in historic data stored in the personal data platform 150 to provide analysis of the user's current presentation style,” where the action to be performed is analysis of the user's current presentation style; Vangala, ¶ [0032]); translate the action into one or more commands executable by the presentation program to perform the action (The instructions further translate the action of “analysis of the user's current presentation style” using a “feedback aggregator 270, which enables the intelligent assistant 130 to receive the outputs from the other modules and provide a meaningful abstraction and a schema for any textual feedback (one or more commands) that the presentation software 115 can receive and implement for the user (executable by the presentation program to perform the action)”; Vangala, ¶ [0033]); and send, to a client device executing the presentation program, the one or more commands (the instructions further include “an alert or status message is generated (by the intelligent assistant 130 through the feedback aggregator 270) for display on a presenter view (not the audience view) of the presentation software 115 when the speech analysis framework 260 has determined that the presenter is talking too fast/slow/loud/quiet,” where the “alert or status message” (the one or more commands) are sent by the intelligent assistant 130 to the “presentation software 115… [which] receive[s] and implement[s],” the commands on the client device “for the user”; Vangala, ¶ [0033]). However, Vangala fails to expressly recite populating a contextual knowledge graph [from the contextual knowledge]; receiving speech information comprising audience speech spoken by an audience member during the presentation; the audience speech indicating an identity of the audience member; populating the contextual knowledge graph with the identity of the audience member; the voice input comprising the identity of the audience member and an instruction to navigate to a slide of the slide deck that is associated with the identity of the audience member, and wherein the one or more commands are executable to navigate to the slide. 
The relevance of Agrawal is disclosed above with reference to claim 1.  Regarding claim 11, Agrawal teaches receive speech information comprising audience speech spoken by an audience member during the presentation (“Real-time audience reactions and behaviors can be collected by different types of sensors such as audio sensors, video sensors, and by real/virtual buttons where members 250 of the audience 220 push or select a button to make the presenter Agrawal, ¶¶ [0028]); ...[determine] an identity of the audience member (The system includes “detecting and recording images of the members of the audience. The images can be used with a facial identification or recognition application stored on the computing system 100 or accessible via the computing system 100” thus identifying audience members.; Agrawal, ¶¶ [0029]); and populate [a dataset] with the identity of the audience member (“The audience profile 330 is made up of one or more profiles of the members of the audience”; Agrawal, ¶¶ [0033]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala to incorporate the teachings of Agrawal to include receiving speech information comprising audience speech spoken by an audience member during the presentation; ...[determining] an identity of the audience member; and populating [a dataset] with the identity of the audience member. The systems and methods described here can provide “improved real-time feedback to the speaker about the audience during the presentation so that the speaker can connect better with the audience,” as recognized by Agrawal. (Agrawal, ¶¶ [0002]).  However, Vangala and Agrawal fail to expressly recite populating a contextual knowledge graph [from the contextual knowledge]; the audience speech indicating an identity of the audience member; populating the contextual knowledge graph with the identity of the audience member; the voice input comprising the identity of the audience member and an instruction to navigate to a slide of the slide deck that is associated with the identity of the audience member, and wherein the one or more commands are executable to navigate to the slide.
The relevance of Huang is disclosed above with reference to claim 1.  Regarding claim 11, Huang teaches populate a contextual knowledge graph [from the contextual knowledge] Huang, pg. 260, rt column, top of ¶ 2), and populate the contextual knowledge graph with the identity of the audience member (Discloses the formation of a contextual knowledge representation (graph) based on “knowledge objects… intuitive descriptions… abstract descriptions… [and] scenario description” and controlled access for learner's operation as a knowledge object classification, As learner controlled access includes identification of a learner {identity of an audience member} and said identification is a knowledge object in the contextual knowledge representation {populating the contextual knowledge graph}; Huang, pg. 260, rt column, top of ¶ 2; Table 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala as modified by the systems and methods for speaker awareness of Agrawal, to incorporate the teachings of Huang to include populating a contextual knowledge graph [from contextual knowledge] and populating the contextual knowledge graph with the identity of the audience member. As recognized by Huang, the contextual knowledge management framework described here can help improve traditional e-Learning “from an individual multimedia information object management level up to a semantic context-aware knowledge management level, and consequently support more intelligent e-Leaming.” (Huang, pg. 258, rt column, middle of ¶1).  However, Vangala, Agrawal, and Huang fail to expressly recite the audience speech indicating an identity of the audience member; the voice input comprising the identity of the audience member and an instruction to navigate to a slide of the slide deck that is associated with the identity of the audience member, and wherein the one or more commands are executable to navigate to the slide.
 Ben-Dor is disclosed above with reference to claim 1.  Regarding claim 11, Ben-Dor teaches the audience speech indicating an identity of the audience member (“In some examples related to voice commands, processing the command may comprise performing voice analysis and/or linguistic analysis (e.g., applying one or more language models) on the command, and identifying based on that analysis, the user that issued the command. In identifying the user that issued the command {either an audience member or a presenter}, the digital assistant service may perform a match analysis of the voice analysis and/or linguistic analysis to one or more voice and/or linguistic profiles associated with each user in the cluster that has a digital assistant ID registered with the digital assistant service.”; Ben-Dor, ¶¶ [0024]), the voice input comprising the identity of the audience member (“Processing of a verbal command by the digital assistant service may comprise identifying a command intent associated with the verbal command. The command intent may comprise a privacy intent (i.e., a sharing intent) associated with the command,” where the “privacy intent may comprise an indication of whether the member that issued a verbal command intends for the digital assistant service to respond to the command such that:...only a specific cluster member may view the response.” As restricting access to a specific cluster member {where “cluster members” is “users associated with the devices in a cluster,” thus audience member} necessarily requires identification of said cluster member and the decision to restrict is based on “a privacy intent associated with the command,” the verbal command comprises the identity of the audience member.; Ben-Dor, ¶¶ [0021], [0026]) and an instruction to… [present a document] that is associated with the identity of the audience member (“Processing of a verbal command by the digital assistant service may comprise identifying a command intent associated with the verbal command. The command intent may comprise...an execution intent associated with the verbal command,” where the execution intent may include presenting a document and where the document may be “associated with one or more of the cluster members {associated with the identity of the audience member}”; Ben-Dor, ¶¶ [0026], [0045], [0048]).
Vangala, as modified by the systems and methods for speaker awareness of Agrawal, and the contextual knowledge graphing elements of Huang, to incorporate the teachings of Ben-Dor to include the audience speech indicating an identity of the audience member, the voice input comprising the identity of the audience member and an instruction to… [present a document] that is associated with the identity of the audience member. The systems and methods described by Ben-Dor can “provide a better user experience, while also reducing time and processing costs associated with executing digital assistant commands and requests in group device environments.” (Ben-Dor, ¶¶ [0100]).  However, Vangala, Agrawal, Huang, and Ben-Dor fail to expressly recite an instruction to navigate to a slide of the slide deck…; and wherein the one or more commands are executable to navigate to the slide.
The relevance of Carr is disclosed above with reference to claim 1.  Regarding claim 11, Carr teaches an instruction to navigate to a slide of the slide deck… (the instructions for presenting a slide deck can further include that “the presenter can configure the processing system to take specific navigational actions in the visual aid in response to detecting keywords spoken by the presenter,” where specific navigational actions can include “displaying one of the plurality of slides that has the highest correlation… between the speech of the individual and the content of each of a plurality of slides.”; Carr, ¶¶ [0013], [0021]); and wherein the one or more commands are executable to navigate to the slide (“during a presentation a processing system monitors the speech of an individual and automatically navigates through the visual aid based on an analysis of the speech… to the slide most relevant to the topic being discussed”; Carr, ¶¶ [0013]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala, as modified by the systems and methods for speaker awareness of Agrawal, the Huang, and the systems and methods for command execution assistance of Ben-Dor, to incorporate the teachings of Carr to include an instruction to navigate to a slide of the slide deck… and wherein the one or more commands are executable to navigate to the slide. Voice navigation of a presentation by the methods described here can avoid “disruption to the flow of the presentation and [wasted time] of the presenter and the other individuals in the meeting or class,” as recognized by Carr. (Carr, ¶¶ [0003]-[0004]).

Regarding claim 13, the rejection of claim 11 is incorporated. Claim 13 is substantially the same as claim 3 and is therefore rejected under the same rationale as above. 

Regarding claim 16, the rejection of claim 11 is incorporated. Claim 16 is substantially the same as claim 7 and is therefore rejected under the same rationale as above. 

Regarding claim 17, the rejection of claim 11 is incorporated. Claim 17 is substantially the same as claim 8 and is therefore rejected under the same rationale as above.

Regarding claim 20, Vangala discloses a computing device, comprising (the intelligent assistant 130 with reference to computing device 500 and client device 110 described with reference to mobile computing device 600; Vangala, ¶ [0019], [0020], [0059], [0064]): a logic subsystem comprising a processor (processing unit 502 and processor 660; Vangala, ¶¶ [0059], [0069]); and a memory storing instructions executable by the logic subsystem to (“system memory 504… for storage of information, such as computer readable instructions, data structures, or program modules” and “one or more application programs 650 are loaded into the memory 662 and run on or in association with the operating system 664”; Vangala, ¶¶ [0062], [0066]): receive content of a slide deck (the instructions include receiving “various presentations for self-critique or playback to other persons,” where presentations can include presentation Vangala, ¶ [0025]); process the content of the slide deck (the instructions include collecting “contextual data” (contextual knowledge) based on “terms and entities (content) identified in the presentation (slide deck),” thus processing the content of the slide deck.; Vangala, ¶ [0029]); [gather contextual knowledge]... based on the content of the slide deck (the instructions include “enabl[ing] the intelligent assistant 130 to classify and cluster content in the presentation.” The method further “cluster[s] and classif[ies] content in the presentation,” based on “textual content of a presentation document” and the “contextual data in the presentation.” The clustered and classified content (contextual knowledge) is used to interface with a graph database (e.g., KNOWLEDGE GRAPH).; Vangala, ¶¶ [0030], [0031], [0050]); receive a voice input from a presenter (“intelligent assistant 130 is operable to retrieve…”(the instructions includes receiving) “audio data of the user's speech,” where the user's speech is voice input which comes from a user (presenter).; Vangala, ¶ [0032]); using the contextual knowledge graph, analyze the voice input to determine an action to be performed by a presentation program during the presentation (Though not expressly described as a contextual knowledge graph, the instructions further includes using “records received from the reference database” (which were retrieved based on the contextual knowledge by the intelligent assistant 130) in conjunction with  “audio data of the user's speech” to “analyze speech patterns of the current audio data against speech patterns in historic data stored in the personal data platform 150 to provide analysis of the user's current presentation style,” where the action to be performed is analysis of the user's current presentation style; Vangala, ¶ [0032]); translate the action into one or more commands executable by the presentation program to perform the action (The instructions further translate the action of “analysis of the user's current presentation style” using a “feedback aggregator 270, which enables the intelligent assistant 130 to receive the outputs from the other modules and provide a meaningful abstraction and a schema for any textual feedback (one or more commands) that the presentation software 115 can receive and implement for the user (executable by the presentation Vangala, ¶ [0033]); control the presentation program to execute the one or more commands (the instructions further include “an alert or status message is generated for display on a presenter view (not the audience view) of the presentation software 115 when the speech analysis framework 260 has determined that the presenter is talking too fast/slow/loud/quiet,” where the “alert or status message” (the one or more commands) are executed by the “intelligent assistant 130 [on] a separate system hosted by the assistant server 120”; Vangala, ¶¶ [0033]; [0018]); and send, to a client device, display output resulting from execution of the one or more commands (“assistant server 120 is in communication with the intelligent assistant 130 to communicate…” the “alert or status message…for display on a presenter view” (sent to the client device); Vangala, ¶¶ [0018], [0033]). However, Vangala fails to expressly recite populating a contextual knowledge graph [from the contextual knowledge]; receiving speech information comprising audience speech spoken by an audience member during the presentation; the audience speech indicating an identity of the audience member; populating the contextual knowledge graph with the identity of the audience member; the voice input comprising the identity of the audience member and an instruction to navigate to a slide of the slide deck that is associated with the identity of the audience member, and wherein the one or more commands are executable to navigate to the slide. 
The relevance of Agrawal is disclosed above with reference to claim 1.  Regarding claim 20, Agrawal teaches receive speech information comprising audience speech spoken by an audience member during the presentation (“Real-time audience reactions and behaviors can be collected by different types of sensors such as audio sensors, video sensors, and by real/virtual buttons where members 250 of the audience 220 push or select a button to make the presenter 210 aware of particular information. For example, one or more of the sensors 240 may be a microphone capable of detecting audio such as background noise, audience members' voices, movement sounds, languages spoken, coverage of the speaker's voice, and speaker's speech rate.”; Agrawal, ¶¶ [0028]); ...[determine] an identity of the audience member (The system Agrawal, ¶¶ [0029]); and populate [a dataset] with the identity of the audience member (“The audience profile 330 is made up of one or more profiles of the members of the audience”; Agrawal, ¶¶ [0033]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala to incorporate the teachings of Agrawal to include receiving speech information comprising audience speech spoken by an audience member during the presentation; ...[determining] an identity of the audience member; and populating [a dataset] with the identity of the audience member. The systems and methods described here can provide “improved real-time feedback to the speaker about the audience during the presentation so that the speaker can connect better with the audience,” as recognized by Agrawal. (Agrawal, ¶¶ [0002]).  However, Vangala and Agrawal fail to expressly recite populating a contextual knowledge graph [from the contextual knowledge]; the audience speech indicating an identity of the audience member; populating the contextual knowledge graph with the identity of the audience member; the voice input comprising the identity of the audience member and an instruction to navigate to a slide of the slide deck that is associated with the identity of the audience member, and wherein the one or more commands are executable to navigate to the slide.
The relevance of Huang is disclosed above with reference to claim 1.  Regarding claim 20, Huang teaches populate a contextual knowledge graph [from the contextual knowledge] (Discloses the formation of a contextual knowledge representation (graph) based on “knowledge objects… intuitive descriptions… abstract descriptions… [and] scenario description” (the contextual knowledge) which are abstracted from “resources includ[ing] several slides with annotations, figures, and some multimedia animation” (the presentation); Huang, pg. 260, rt populate the contextual knowledge graph with the identity of the audience member (Discloses the formation of a contextual knowledge representation (graph) based on “knowledge objects… intuitive descriptions… abstract descriptions… [and] scenario description” and controlled access for learner's operation as a knowledge object classification, As learner controlled access includes identification of a learner {identity of an audience member} and said identification is a knowledge object in the contextual knowledge representation {populating the contextual knowledge graph}; Huang, pg. 260, rt column, top of ¶ 2; Table 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala as modified by the systems and methods for speaker awareness of Agrawal, to incorporate the teachings of Huang to include populating a contextual knowledge graph [from contextual knowledge] and populating the contextual knowledge graph with the identity of the audience member. As recognized by Huang, the contextual knowledge management framework described here can help improve traditional e-Learning “from an individual multimedia information object management level up to a semantic context-aware knowledge management level, and consequently support more intelligent e-Leaming.” (Huang, pg. 258, rt column, middle of ¶1).  However, Vangala, Agrawal, and Huang fail to expressly recite the audience speech indicating an identity of the audience member; the voice input comprising the identity of the audience member and an instruction to navigate to a slide of the slide deck that is associated with the identity of the audience member, and wherein the one or more commands are executable to navigate to the slide.
The relevance of Ben-Dor is disclosed above with reference to claim 1.  Regarding claim 20, Ben-Dor teaches the audience speech indicating an identity of the audience member (“In some examples related to voice commands, processing the command may comprise performing voice analysis and/or linguistic analysis (e.g., applying one or more language models) on the command, and identifying based on that analysis, the user that issued the command. In identifying Ben-Dor, ¶¶ [0024]), the voice input comprising the identity of the audience member (“Processing of a verbal command by the digital assistant service may comprise identifying a command intent associated with the verbal command. The command intent may comprise a privacy intent (i.e., a sharing intent) associated with the command,” where the “privacy intent may comprise an indication of whether the member that issued a verbal command intends for the digital assistant service to respond to the command such that:...only a specific cluster member may view the response.” As restricting access to a specific cluster member {where “cluster members” is “users associated with the devices in a cluster,” thus audience member} necessarily requires identification of said cluster member and the decision to restrict is based on “a privacy intent associated with the command,” the verbal command comprises the identity of the audience member.; Ben-Dor, ¶¶ [0021], [0026]) and an instruction to… [present a document] that is associated with the identity of the audience member (“Processing of a verbal command by the digital assistant service may comprise identifying a command intent associated with the verbal command. The command intent may comprise...an execution intent associated with the verbal command,” where the execution intent may include presenting a document and where the document may be “associated with one or more of the cluster members {associated with the identity of the audience member}”; Ben-Dor, ¶¶ [0026], [0045], [0048]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala, as modified by the systems and methods for speaker awareness of Agrawal, and the contextual knowledge graphing elements of Huang, to incorporate the teachings of Ben-Dor to include the audience speech indicating an identity of the audience member, the voice input Ben-Dor can “provide a better user experience, while also reducing time and processing costs associated with executing digital assistant commands and requests in group device environments.” (Ben-Dor, ¶¶ [0100]).  However, Vangala, Agrawal, Huang, and Ben-Dor fail to expressly recite an instruction to navigate to a slide of the slide deck…; and wherein the one or more commands are executable to navigate to the slide.
The relevance of Carr is disclosed above with reference to claim 1.  Regarding claim 20, Carr teaches an instruction to navigate to a slide of the slide deck… (the instructions for presenting a slide deck can further include that “the presenter can configure the processing system to take specific navigational actions in the visual aid in response to detecting keywords spoken by the presenter,” where specific navigational actions can include “displaying one of the plurality of slides that has the highest correlation “between the speech of the individual and the content of each of a plurality of slides.”; Carr, ¶¶ [0013], [0021]); and wherein the one or more commands are executable to navigate to the slide (“during a presentation a processing system monitors the speech of an individual and automatically navigates through the visual aid based on an analysis of the speech… to the slide most relevant to the topic being discussed”; Carr, ¶¶ [0013]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala, as modified by the systems and methods for speaker awareness of Agrawal, the contextual knowledge graphing elements of Huang, and the systems and methods for command execution assistance of Ben-Dor, to incorporate the teachings of Carr to include an instruction to navigate to a slide of the slide deck… and wherein the one or more commands are executable to navigate to the slide. Voice navigation of a presentation by the methods described here can avoid Carr. (Carr, ¶¶ [0003]-[0004]).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangala, Agrawal, Huang, Ben-Dor, and Carr as applied to claims 1 and 11 above, and further in view of Cerqueira (U.S. Pat. App. Pub. No. 2019/0087780, hereinafter Cerqueira)

Regarding claim 2, the rejection of claim 1 is incorporated. Vangala, Agrawal, Huang, Ben-Dor, and Carr disclose all of the elements of the current invention as stated above. However, Vangala, Agrawal, Huang, Ben-Dor, and Carr fail to expressly recite further comprising: receiving speech information comprising one or more of presenter speech spoken by the presenter and audience speech spoken by one or more audience members; analyzing the speech information; and populating the knowledge graph with additional information based on the speech information.
Cerqueira teaches systems and methods for “extract[ing] and enrich[ing] slide presentations from multimodal content.” (Cerqueira, ¶ [0001]). Regarding claim 2, Cerqueira teaches  further comprising: receiving additional speech information comprising presenter speech spoken by the presenter (“Speech to text, tone analysis, NLP and text understanding are performed on regions of the audience speech 78 and the presenter 76 to generate, notes 84, text 82 and graphics 80 in the presentation 60,” which includes receiving “presenter (speech) 76” spoken by a presenter; Cerqueira, ¶ [0047]); analyzing the additional speech information (“Speech to text, tone analysis, NLP and text understanding” are types of analysis performed on the speech information from the presenter and the audience.; Cerqueira, ¶ [0047]); and populating the contextual knowledge graph with additional information based on the additional speech information (“the system learns from the process and registers all relevant information in its knowledge base,” where a knowledge base includes knowledge graphs, and Cerqueira, ¶¶ [0037], [0047]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala, as modified by the systems and methods for speaker awareness of Agrawal, the contextual knowledge graphing elements of Huang, the systems and methods for command execution assistance of Ben-Dor, and the methods and systems for controlling presentation navigation of Carr, to incorporate the teachings of Cerqueira to include further comprising: receiving speech information comprising one or more of presenter speech spoken by the presenter and audience speech spoken by one or more audience members; analyzing the speech information; and populating the knowledge graph with additional information based on the speech information. As recognized by Cerqueira, “processing the audio synchronized with the object being presented in each slide…[can] enhance semantics and understanding” of the elements of the presentation. (Cerqueira, ¶ [0005]).

Regarding claim 12, the rejection of claim 11 is incorporated. Claim 12 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Claims 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangala, Agrawal, Huang, Ben-Dor, and Carr as applied to claim 1 and 11 above, and further in view of Kale (U.S. Pat. App. Pub. No. 2018/0052884, hereinafter Kale)

Regarding claim 4, the rejection of claim 1 is incorporated. Vangala, Agrawal, Huang, Ben-Dor, and Carr disclose all of the elements of the current invention as stated above. However, Vangala, Agrawal, Huang, Ben-Dor, and Carr fail to expressly recite further comprising: after receiving the voice input, determining a prompt; sending, to the client device executing the 
Kale teaches systems and methods for knowledge graph construction. (Kale, ¶ [0006]). Regarding claim 4, Kale teaches further comprising:  after receiving the voice input, determining a prompt (“The NLU component 214 may generally transform formal and informal natural language user inputs into a more formal, machine-readable, structured representation of a user's query.” where “if there is missing information needed to fully resolve a user query ...” the method can then “prompt the user to further refine the user's requirements via additional input.”; Kale, ¶¶ [0077], [0086]); sending, to the client device executing the presentation program, one or more prompt commands executable to provide the prompt to the presenter (“prompt[ing] the user” is performed through the “dialog manager 216” as part of a “intelligent personal assistant system 106,” where the “intelligent personal assistant system 106 … include[s] a front end component 202 (FE)… [and the] output of the front end component 202 (the one or more prompt commands) can be rendered in a display of… the client device 108,” where rendered in a display of a client device indicates that the output is sent to the client device and executable to provide the prompt to the presenter.; Kale, ¶¶ [0086], [0076], [0035]); receiving a voice response from the presenter in response to the prompt (The method further includes collecting “further data provided by a user in response to machine-generated prompts from the dialog manager 216 in a multi-turn interactive dialog.” through “formal and informal natural language user inputs (voice response from the presenter)”; Kale, ¶ [0077]); analyzing the voice response (The response is also analyzed “to further refine the user's requirements via additional input.”; Kale, ¶ [0086]); and using the analyzed voice response and the contextual knowledge graph, proceeding to determine the action to be performed by the presentation program (the method includes using “the knowledge graph 808… to adjust the information it contains and Kale, ¶¶ [0088], [0092]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala, as modified by the systems and methods for speaker awareness of Agrawal, the contextual knowledge graphing elements of Huang, the systems and methods for command execution assistance of Ben-Dor, and the methods and systems for controlling presentation navigation of Carr, to incorporate the teachings of Kale to include further comprising: after receiving the voice input, determining a prompt; sending, to the client device executing the presentation program, one or more prompt commands executable to provide the prompt to the presenter; receiving a voice response from the presenter in response to the prompt; analyzing the voice response; and using the analyzed voice response and the contextual knowledge graph, proceeding to determine the action to be performed by the presentation program. The systems and methods described here can help “reduce mistakes” and “provide the most relevant results to a user,” as recognized by Kale. (Kale, ¶¶ [0091], [0092])

Regarding claim 5, the rejection of claim 4 is incorporated. Vangala, Agrawal, Huang, Ben-Dor, and Carr disclose all of the elements of the current invention as stated above. However, Vangala, Agrawal, Huang, Ben-Dor, and Carr fail to expressly recite wherein analyzing the voice input comprises determining an intent of the presenter.
The relevance of Kale is disclosed above with reference to claim 4. Regarding claim 5, Kale further discloses wherein analyzing the voice input comprises determining an intent of the presenter (“The NLU component 214 may operate to parse user inputs and help determine the user intent and intent-related parameters,” where user inputs (inputs from the presenter) can be “formal and informal natural language (voice) user inputs”; Kale, ¶¶ [0076], [0077]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala, as modified by the systems and methods for speaker awareness of Agrawal, the contextual knowledge graphing elements of Huang, the systems and methods for command execution assistance of Ben-Dor, and the methods and systems for controlling presentation navigation of Carr, to incorporate the teachings of Kale to include wherein analyzing the voice input comprises determining an intent of the presenter. The systems and methods described here can help “reduce mistakes” and “provide the most relevant results to a user,” as recognized by Kale. (Kale, ¶¶ [0091], [0092])

Regarding claim 14, the rejection of claim 11 is incorporated. Claim 14 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 15, the rejection of claim 11 is incorporated. Claim 15 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangala, Agrawal, Huang, Ben-Dor, and Carr as applied to claim 1 above, and further in view of Roberts (U.S. Pat. App. Pub. No. 2017/0092273, hereinafter Roberts)

Regarding claim 6, the rejection of claim 1 is incorporated. Vangala, Agrawal, Huang, Ben-Dor, and Carr disclose all of the elements of the current invention as stated above. However, Vangala, Agrawal, Huang, Ben-Dor, and Carr fail to expressly recite wherein analyzing the voice input further comprises using another knowledge graph in addition to the contextual knowledge 
Roberts teaches “contextually aware digital assistant that can perform actions based on the user's current and background context.” (Roberts, ¶ [0003]). Regarding claim 6, Roberts teaches wherein analyzing the voice input further comprises using another knowledge graph in addition to the contextual knowledge graph (the method can include input analysis using “information from [a] background knowledge graph (another knowledge graph) based on the contextual data from [a] foreground knowledge graph (contextual knowledge graph)” where “[t]he user interfaces with an intelligent, contextually aware personal digital assistant that uses natural language processing to understand the user's sentences (voice input) and respond to questions or perform actions for the user.”; Roberts, ¶¶ [0028], [0020]) to determine the action to be performed by the presentation program during the presentation (to determine arguments which can be “passed to the selected action module…to perform actions for the user”; Roberts, ¶¶ [0028], [0029]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala, as modified by the systems and methods for speaker awareness of Agrawal, the contextual knowledge graphing elements of Huang, the systems and methods for command execution assistance of Ben-Dor, and the methods and systems for controlling presentation navigation of Carr, to incorporate the teachings of Roberts to include wherein analyzing the voice input further comprises using another knowledge graph in addition to the contextual knowledge graph to determine the action to be performed by the presentation program during the presentation. The “current context in a foreground knowledge graph and background information in a background knowledge graph” described in Roberts provides a “deep understanding of the user's state…” and allows the system to provide more relevant responses to queries and to Roberts, ¶ [0021], [0022]).


Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangala, Agrawal, Huang, Ben-Dor, and Carr as applied to claims 1 and 11 above, and further in view of Stachowsky (U.S. Pat. App. Pub. No. 2018/0007340, hereinafter Stachowsky).

Regarding claim 9, the rejection of claim 1 is incorporated. Vangala, Agrawal, Huang, Ben-Dor, and Carr disclose all of the elements of the current invention as stated above. However, Vangala, Agrawal, Huang, Ben-Dor, and Carr fail to expressly recite wherein the one or more commands are executable to zoom into or zoom out of a slide, or to zoom into or zoom out of objects within the slide.
Stachowsky teaches systems and methods for optimizing viewing for navigating content. (Stachowsky, ¶ [0005]). Regarding claim 9, Stachowsky teaches wherein the one or more commands are executable to zoom into or zoom out of the slide (The method includes “a zoom implementation and other content manipulation” being able to “be controlled using voice commands and artificial intelligence (e.g., Siri, Cortana),” where the zoom is applied to a slide in a slide show and “zoom amount is adjusted [in and out] in distinct increments”; Stachowsky, ¶¶ [0069], [0064], [0056]) or to zoom into or zoom out of objects within the slide (zooming in or out on “items” which can be placed in “images,” where images can be slides; Stachowsky, ¶¶ [0088], [0064]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala, as modified by the systems and methods for speaker awareness of Agrawal, the contextual knowledge graphing elements of Huang, the systems and methods for command execution assistance of Ben-Dor, and the methods and systems for controlling presentation Carr, to incorporate the teachings of Stachowsky to include wherein the one or more commands are executable to zoom into or zoom out of a slide, or to zoom into or zoom out of objects within the slide. The zoom manipulation described here allows a user to easily read and view elements on the display, as recognized by Stachowsky. (Stachowsky, ¶ [0064]).

Regarding claim 18, the rejection of claim 11 is incorporated. Claim 18 is substantially the same as claim 9 and is therefore rejected under the same rationale as above.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangala, Agrawal, Huang, Ben-Dor, and Carr as applied to claims 1 and 11 above, and further in view of Ehlen (U.S. Pat. App. Pub. No. 2015/0379094, hereinafter Ehlen).

Regarding claim 10, the rejection of claim 1 is incorporated. Vangala, Agrawal, Huang, Ben-Dor, and Carr disclose all of the elements of the current invention as stated above. However, Vangala, Agrawal, Huang, Ben-Dor, and Carr fail to expressly recite wherein the one or more commands are executable to select one or more objects within the slide deck.
Ehlen teaches a “user-directed content-based control element that will allow a presenter to most effectively navigate the material in a presentation for their audience.” (Ehlen, ¶ [0009]). Regarding claim 10, Ehlen teaches wherein the one or more commands are executable to select one or more objects within the slide deck (the method discloses “the computing device receives the presenter selection” in the form of a speech query, then “the computing device displays the selected segment on the audience display,” including selecting “images… audio clips, video clips, or other features” within a slide, thus selecting one or more objects within a slide deck; Ehlen, ¶¶ [0035], [0046]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala, as modified by the systems and methods for speaker awareness of Agrawal, the contextual knowledge graphing elements of Huang, the systems and methods for command execution assistance of Ben-Dor, and the methods and systems for controlling presentation navigation of Carr, to incorporate the teachings of Ehlen to include wherein the one or more commands are executable to select one or more objects within the slide deck. The systems and methods described here “[control] the content available to a presenter without interrupting the presentation as viewed by the audience,” as recognized by Ehlen. (Ehlen, ¶¶ [0007], [0008]).

Regarding claim 19, the rejection of claim 11 is incorporated. Claim 19 is substantially the same as claim 10 and is therefore rejected under the same rationale as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627.  The examiner can normally be reached on 07:00-17:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657